Citation Nr: 0603191	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-11 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969 and from August 1971 to August 1974.  He died in March 
2001.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The appellant testified at a Board video 
conference hearing in January 2004.  The Board remanded this 
case to the RO in July 2004.


FINDINGS OF FACT

1.  The veteran died in March 2001.  The autopsy report and 
death certificate list the cause of death as hypertension and 
arteriosclerotic cardiovascular disease.

2.  At the time of the veteran's death, service connection 
was not in effect for hypertension, arteriosclerotic 
cardiovascular disease or any other related diseases. 

3.  The disability that caused the veteran's death was not 
manifested during the veteran's military service or for many 
years thereafter, nor was it otherwise related to the 
veteran's service.




CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a March 2002 VCAA letter, 
the claimant was advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board also notes that the March 2002 VCAA letter as well 
as the April 2003 statement of the case implicitly notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  She was 
advised, at page 4 of the letter, to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
Additional VCAA notices were also sent to the claimant in May 
2002, May 2003 and July 2004.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the claimant in March 2002, which was prior to the 
July 2002 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case consists of 
service medical records and VA treatment records.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4) (2005).  No additional pertinent evidence has 
been identified by the claimant.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal. 

Analysis

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The veteran passed away in March 2001.  His death certificate 
and autopsy report list the immediate cause of death as 
hypertension and arteriosclerotic cardiovascular disease.  At 
the time of the veteran's death in March 2001, the veteran 
was not service-connected for cardiovascular disease, 
hypertension or any other related disabilities.  

Service medical records revealed that at the veteran's 
February 1967 induction examination, a physiologic heart 
murmur was found.  However, an April 1967 cardiology 
examination and x-ray found no heart disease and an ECG 
cardiac series was normal so the veteran was found fit for 
service.  Thus, the February 1967 induction examination 
report showed that the heart was clinically evaluated as 
normal and the heart murmur was noted with a statement that 
the veteran was fit for service per cardio consult in April 
1997.  The report does not mention arteriosclerotic 
cardiovascular disease or hypertension.  The veteran's 
contemporaneous medical history expressly denied pain or 
pressure in chest, palpitation or pounding heart and high or 
low blood pressure.  Therefore, the veteran was presumed in 
sound condition, except for the noted heart murmur. 

A January 1968 service treatment record showed that the 
veteran complained of his heart murmur and left chest pain.  
However, the examiner found that the heart sounds were normal 
and the chest clear.  The examiner noted a regular murmur.  
Again, an April 1968 treatment record showed recurring chest 
pain along with a cough.  However, another ECG done in July 
1968 was within normal limits.  A separation examination in 
May 1969 showed the heart as clinically evaluated as normal.  
However, his contemporaneous medical history report showed 
that the veteran had pain or pressure in chest. 

After his discharge in May 1969, the veteran filed a claim 
for service connection for his heart murmur that was noted on 
his induction examination report.  This claim was denied in 
an August 1970 rating decision because the RO determined that 
it was a constitutional or development abnormality and; thus, 
not a disability for VA purposes.  

When the veteran reenlisted in August 1971, his heart was 
evaluated as clinically normal.  The veteran's 
contemporaneous medical history expressly denied pain or 
pressure in chest, heart trouble and high or low blood 
pressure.  During his 2nd term of active service duty, 
service treatment records indicated no complaints of or 
treatment records for the veteran's heart murmur or other 
chest pain.  A July 1974 chest x-ray showed no significant 
abnormality.  His August 1974 separation examination again 
showed his heart to be clinically evaluated as normal. 

VA x-ray reports from September 1974 to August 1997 showed 
that the veteran's heart and pulmonary vascularity were 
normal.  A September 1999 VA treatment record indicated that 
the veteran complained of chest pain on the left side that 
radiated to his shoulder.  The treatment record also noted a 
history of hypertension for five years or six years, but no 
prior cardiac history.  Thus, based on the record, it appears 
that any problems with hypertension did not begin until 
around 1994, approximately 20 years after service, and that 
the veteran had no history of cardiac problems as late as 
1999.  

The Board remanded the case in July 2004 for further 
development and a medical opinion because the appellant 
testified at the January 2004 Board hearing that the heart 
murmur that was found during the veteran's pre-induction 
examination in 1967 was related to his fatal hypertensive and 
arteriosclerotic cardiovascular disease.  In support of her 
contention, she submitted a medical article from the Internet 
on heart disease and heart murmurs that she said supports her 
contention.

Pursuant to the Board's remand, a medical opinion was 
obtained in March 2005.  The claims file was reviewed.  The 
medical opinion stated that the heart murmur noted on the 
veteran's February 1967 induction examination was a normal 
physiological murmur that did not worsen in service beyond 
natural progress.  The opinion further indicated that the 
heart murmur was not related to the veteran's fatal 
hypertensive and arteriosclerotic disease.  The opinion also 
stated that the veteran's fatal hypertension and 
arteriosclerotic disease were not otherwise connected to 
service nor manifested within one year of discharge from 
service.  The Board finds that this opinion has a high 
probative value as it was done by a medical doctor after he 
reviewed all the other medical evidence of record.  Further, 
it is the only etiological opinion of record. 

The medical article submitted by the appellant at the July 
2004 Board hearing concerning heart murmurs and heart disease 
has minimal probative value because it does not specifically 
address the veteran's heart murmur and whether his condition 
lead to the cardiovascular disease and hypertension that 
caused his death or provide a link between his cardiovascular 
disease and hypertension to any other service injury.  
Further, the article itself stated that most heart murmurs 
are innocent. 

Therefore, based on the medical evidence of record, the Board 
finds that service connection for the veteran's cause of 
death is not warranted.  There is no evidence of hypertension 
or cardiovascular disease in service, and the service 
incurrence of either cannot be presumed because there is no 
evidence within one year after service.  The first evidence 
of hypertension was in 1994, and no history of cardio 
problems were noted as late as 1999, so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  Moreover, a VA medical opinion stated that 
there is no connection between the veteran's fatal 
hypertension and arteriosclerotic cardiovascular disease and 
his active service or the heart murmur noted at his 
induction. 

The Board sympathizes with the appellant for her loss.  
However, the preponderance of the evidence is against a 
finding of a link between the veteran's cause of death and 
his service.  Thus, the appellant's claim must be denied.  
See Ruiz v. Gober, 10 Vet.App. 352 (1997).  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


